FILED
                            NOT FOR PUBLICATION                             MAY 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LLOYD PHILLIP LOCKE,                             No. 09-16045

              Petitioner - Appellant,            D.C. No. 2:07-cv-00130-MCE-
                                                 CHS
  v.

MICHAEL EVANS,                                   MEMORANDUM *

              Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Morrison C. England, District Judge, Presiding

                        Argued and Submitted May 10, 2010
                             San Francisco, California

Before: HUG, RYMER and McKEOWN, Circuit Judges.

       Lloyd Phillip Locke (“defendant”), a California state prisoner, appeals the

district court’s denial of his 28 U.S.C. § 2254 habeas petition challenging his 49-

year sentence for committing lewd acts upon a child and making a criminal threat

using a firearm. We review the district court’s denial of a habeas petition de novo



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
and its factual findings for clear error. Correll v. Ryan, 539 F.3d 938, 942 (9th Cir.

2008). Because the defendant’s habeas petition was filed after April 24, 1996, the

Antiterrorism and Effective Death Penalty Act (“AEDPA”) applies. Woodford v.

Garceau, 538 U.S. 202, 204, 207 (2003). Under AEDPA, we may only grant relief

if the last reasoned state court decision was “contrary to, or involved an

unreasonable application of, clearly established” Supreme Court law, or was “an

unreasonable determination of the facts in light of the evidence.” 28 U.S.C.

§ 2254(d). We affirm.

      Defendant contends that his Miranda rights were violated because the police

continued to question him after he allegedly invoked his right to remain silent.

Police are required to give the warnings that Miranda requires to any suspect

subject to custodial interrogation. Miranda v. Arizona, 384 U.S. 436, 478-79

(1966). After Miranda warnings have been given, police questioning must cease if

the suspect indicates that he wishes to remain silent. DeWeaver v. Runnels, 556

F.3d 995, 1000 (9th Cir. 2009) (quoting Miranda, 384 U.S. at 473-74). To invoke

his right to remain silent, a suspect’s invocation at a minimum must not be “so

equivocal or unclear that ‘a reasonable officer in light of the circumstances would

have understood only that the suspect might be invoking’ his right to remain




                                           2
silent.” United States v. Shi, 525 F.3d 709, 729 (9th Cir. 2008) (quoting Arnold v.

Runnels, 421 F.3d 859, 866 (9th Cir. 2005)).

      In this case, the California Court of Appeal properly determined that the

defendant did not invoke his right to remain silent. Defendant was Mirandized and

when asked if he understood his rights stated “No.” Defendant’s response that he

did not understand his rights would not indicate, even equivocally, to a reasonable

officer that he was invoking a right to silence. See Deweaver, 556 F.3d at 1000-02

(holding that a request to go back to jail was not an invocation of the right to

remain silence). Defendant’s further responses would not suggest to a reasonable

officer that he was invoking his right to silence. See id. Thus, we hold that the

California Court of Appeal’s decision that the defendant did not invoke his right to

remain silent was not contrary to, or an unreasonable application of, clearly

established Supreme Court law. See id.

      Defendant argues that his confession was involuntary because the state court

found that his consent to search his home was involuntary. The voluntariness of a

confession is determined by the totality of the circumstances, including any traits

of the accused and all details of the interrogation. Schneckloth v. Bustamonte, 412

U.S. 218, 226 (1973). However, “coercive police activity is a necessary predicate

to the finding that a confession is not ‘voluntary’ within the meaning of the Due


                                           3
Process Clause of the Fourteenth Amendment,” i.e., a confession must be the result

of coercive police conduct to be involuntary. Colorado v. Connelly, 479 U.S. 157,

167 (1986).

      Here, the California Court of Appeal’s determination that defendant’s

confession was voluntary was not contrary to, or an unreasonable application of,

federal law, nor is it an unreasonable determination of the facts in light of the

evidence. Although the trial court held that defendant’s consent to search his home

was involuntary, the record supports the determination that when he confessed, the

defendant clearly wanted to tell the officers his side of the story, willingly gave

extensive information, and never indicated that he did not want to speak to the

officers. See id.

      AFFIRMED.




                                           4